io5^-;r
                                  ELECTRONIC RECORD




COA #      07-15-00013-CR                        OFFENSE:        29.02


           Joshua M. Willis v. The State of
STYLE:     Texas                                 COUNTY:         McLennan

COA DISPOSITION:       Affirmed                  TRIAL COURT:    19th District Court


DATE:07/14/15                      Publish: NO   TC CASE #:      2013-384-C1




                         IN THE COURT OF CRIMINAL APPEALS


         Joshua M. Willis v. The State of
STYLE:   Texas                                        CCA#:
                                                                        1052-/S"
        APPELLMr^                     Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:
DATE:                                                 SIGNED:                          PC:.
JUDGE        0^ UOcAx^i^-                             PUBLISH:                         DNP:




                                                                                       MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD